United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1243
                        ___________________________

                       Gregory Swecker; Beverly Swecker

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

 United States Department of Agriculture, also known as Farm Service Agency,
 also known as Rural Utilities Service; Office of the Assistant Secretary of Civil
                       Rights; United States of America

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: October 29, 2018
                            Filed: November 1, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Gregory and Beverly Swecker (collectively, “the Sweckers”) appeal from the
judgment of the district court1 denying their motion to recuse, and dismissing with
prejudice their action brought pursuant to 28 U.S.C. § 1332(a)(1), and the Federal
Tort Claim Act, 28 U.S.C. § 1346(b), against the United States, and three agencies
within the United States Department of Agriculture: the Farm Service Agency, the
Rural Utilities Service, and the Office of the Assistant Secretary of Civil Rights. The
Sweckers contend that the district court (1) abused its discretion when it denied their
motion to recuse; and (2) erred in granting the defendants’ motion to dismiss for
failure to state a claim, under Federal Rule of Civil Procedure 12(b)(6).

      Upon review, we conclude that the Sweckers’ claim of judicial bias lacks merit.
See 28 U.S.C. § 455(a), (b)(1) (requiring recusal in proceeding in which judge’s
impartiality might be reasonably questioned; or when he has personal bias or
prejudice concerning party, or personal knowledge of disputed evidentiary facts
concerning proceeding); United States v. Denton, 434 F.3d 1104, 1111 (8th Cir.
2006) (judge is presumed impartial and party seeking disqualification has substantial
burden of proving otherwise).

       We further conclude that the district court properly dismissed the Sweckers’
complaint for failure to state a claim because each of their five purported causes of
action were premised only on “threadbare recitals of the elements of a cause of
action.” See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (to survive motion to
dismiss, complaint must contain sufficient factual matter, accepted as true, to state
facially plausible claim to relief; complaint must show and not merely allege right to
relief); see also Fed. R. Civ. P. 12(b)(6); Kelly v. City of Omaha, 813 F.3d 1070,
1075 (8th Cir. 2016) (de novo review of grant of motion to dismiss for failure to state
claim under Fed. R. Civ. P. 12(b)(6)). The judgment is affirmed. See 8th Cir. R. 47B.


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-